        Case: 3:19-cv-00161-jdp Document #: 95 Filed: 08/04/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 RHH LLC d/b/a TELOS FURNITURE,

                                Plaintiff,
        v.                                                      ORDER ON DEFAULT
                                                                   JUDGMENT
 MADISON HOTEL PROPERTY INVESTMENT, LLC,
 PURCHASING SOLUTIONS INTERNATIONAL,                                 19-cv-161-jdp
 INC., and J. MICHAEL WILLIAMS,

                                Defendants.


       Defendant J. Michael Williams, through his company, Purchasing Solutions

International, Inc., arranged for plaintiff RHH LLC, d/b/a Telos Furniture, to sell hotel

furniture to defendant Madison Hotel Property Investment, LLC. Madison Hotel got the

furniture, but Telos Furniture didn’t get paid, so Telos Furniture filed this lawsuit. Madison

Hotel brought crossclaims against Williams and Purchasing Solutions, alleging Williams and

Purchasing Solutions had kept money that Madison Hotel had given them to pay Telos

Furniture. Dkt. 29.

       Madison Hotel and Telos Furniture have settled their dispute and dismissed their claims

and counterclaims against one another. See Dkt. 61. But Purchasing Solutions and Williams

failed to answer Telos’s complaint and Madison Hotel’s crossclaims. Telos Furniture and

Madison Hotel have each moved for default judgment against Purchasing Solutions and

Williams. Dkt. 62 and Dkt. 72. The court held a hearing on the motions on July 14, 2020.

       Purchasing Solutions has filed for bankruptcy, so any action against Purchasing

Solutions is stayed. Dkt. 86.
         Case: 3:19-cv-00161-jdp Document #: 95 Filed: 08/04/20 Page 2 of 3



         Telos Furniture says that it cannot confirm that it properly served either Purchasing

Solutions or Williams, Dkt. 93, and it voluntarily dismisses its lawsuit pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(i), Dkt. 94. This disposes of Telos Furniture’s action in its

entirety, and its motion for default judgment is denied as moot.

         That leaves Madison Hotel’s action against Williams. Madison Hotel asks the court to

grant it default judgment on its civil theft claim against Williams. But that would result in a

partial judgment, because the claim against Purchasing Solutions is stayed, but still pending.

Partial judgment is allowed under Federal Rule of Civil Procedure 54(b) if there are separate

claims and there is no just reason for delay. But “the action must involve separate claims.”

Stearns v. Consol. Mgmt., Inc., 747 F.2d 1105, 1108 (7th Cir. 1984). “At a minimum, claims

cannot be separate unless separate recovery is possible on each.” Local P-171, Amalgamated Meat

Cutters & Butcher Workmen of N. Am. v. Thompson Farms Co., 642 F.2d 1065, 1070–71 (7th Cir.

1981).

         Madison Hotel’s civil theft claim makes a single demand for damages against both

Purchasing Solutions and Williams based on the same factual allegations against both

defendants. See Dkt. 29, ¶¶ 42–48. Madison Hotel will not be able to make a separate recovery

against both defendants, so the court cannot enter a final judgment against Williams under

Rule 54(b). See also Cassady v. Roadlink USA Midwest LLC, No. 12-cv-878-JPG-SCW, 2014 WL

793109, at *2 (S.D. Ill. Feb. 26, 2014) (declining to enter default judgment under Rule 54(b)

against one defendant on claims against that defendant that were inextricably intertwined with

claims against another defendant). The court will deny Madison Hotel’s motion for default

judgment without prejudice. Madison Hotel may renew its motion once the claims against

Purchasing Solutions are resolved.


                                               2
Case: 3:19-cv-00161-jdp Document #: 95 Filed: 08/04/20 Page 3 of 3



                                 ORDER

IT IS ORDERED that:

1. Plaintiff RHH LLC d/b/a Telos Furniture’s motion for entry of default judgment,
   Dkt. 62, is DENIED as moot.

2. Defendant Madison Hotel Property Investment, LLC’s motion for entry of default
   judgment, Dkt. 72, is DENIED without prejudice.

Entered August 3, 2020.

                                  BY THE COURT:

                                  /s/
                                  ________________________________________
                                  JAMES D. PETERSON
                                  District Judge




                                    3
